DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered. Claims 1-2, 8, 10-11, 18, and 20 have been newly amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6-8, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Belley et al. (US 2003/0079374) in view of Chen et al. (US 2005/0072024).
Regarding Claim 1, Belley et al. teaches an article of footwear (10) comprising: a strobel (14) having an interior surface (see annotated Fig.) and an exterior surface (see annotated Fig.) formed on an opposite side from the interior surface (annotated fig. 7A shows the interior and exterior surfaces being on opposite sides of the strobel (14) from one another), the strobel (14) defining a footbed (see annotated Fig.) and a peripheral wall (see annotated Fig.) extending transversely from the footbed to a terminal edge (38) (annotated Fig. 7A shows the strobel (14) defining a footbed for receiving a wearers foot and a peripheral wall extending upwards from the footbed to a terminal edge (38)); and an upper (12) attached to the terminal edge of the strobel (14) along a peripheral seam (18) to define an interior void for receiving a foot, the peripheral seam (18) configured to extend along a side of the interior void (paragraph [0023], “the upper 12 and bottom 14 are stitched together along a substantially horizontal seam 18”; Figs. 4A,B and 7A show the peripheral seam (18) extending along the terminal edge (38) of the strobel (14) and the upper (12) and strobel (14) defining an interior void and the peripheral seam (18) extending along a side of the interior void) and a sole structure (16) attached to the exterior surface (see annotated Fig.) of the strobel, the sole structure including a sidewall (see annotated Fig.) having a first portion (24) and a second portion (26) that is spaced apart from and below the peripheral seam (18) at a heel region (34) of the strobel, to expose a portion of the strobel above the second portion of the sidewall (figs. 4a,b show the peripheral seam (18) and a portion of the strobel being exposed above the second portion of the sidewall (26) in the heel region (34)).
Belley et al. does not teach wherein the sidewall extends continuously along a length of the strobel, the first portion extending over a peripheral seam, and wherein the peripheral seam includes an arcuate shape that extends away from the second portion in a direction towards an ankle opening of the upper and includes a convex outer edge that opposes the ankle opening in the heel region. 
Attention is drawn to Chen et al., which teaches an analogous article of footwear. Chen et al. teaches an article of footwear (30) comprising: a strobel (11) having an interior surface (see annotated Fig.) and an exterior surface (see annotated Fig.) formed on an opposite side from the interior surface, the strobel (11) defining a footbed (fig. 8 shows the strobel (11) defining a footbed) and a peripheral wall (12’) extending transversely from the footbed to a terminal edge (annotated fig. 12 shows the peripheral walls extending transversely from the footbed to a terminal edge); an upper (30) attached to the terminal edge of the strobel (11) along a peripheral seam (see annotated Fig.) to define an interior void (see annotated Fig.) for receiving a foot (annotated fig. 12 shows the upper attached to the terminal edge of the strobel (11) along a peripheral seam (241, 231) and defining an interior void), the peripheral seam (see annotated Fig.) configured to extend along a side of the interior void (annotated figs. 12 and 9 show the peripheral seam extending along a side of the interior void); and a sole structure (50) attached below the exterior surface of the strobel (11) (figs. 9, 11, 12 show the sole structure (50) attached below the exterior surface of the strobel), the sole structure (50) including a sidewall (52) extending continuously along a length of the strobel (Figs. 10 and 11 show the sidewall (52) extending continuously along the length of the sole, and therefore obviously also extending the entire length of the strobel (11)), the sidewall having a first portion (see annotated Fig.) that extends over the peripheral seam (annotated fig. 9 shows the first portion of the sidewall extending over the peripheral seam) and a second portion (see annotated Fig.) that is spaced apart from and below the peripheral seam (annotated fig. 9 shows the second portion of the sidewall being spaced away from the peripheral seam), the peripheral including an arcuate shape (see annotated Fig.) that extends away from the second portion in a direction toward an ankle opening (see annotated Fig.) of the upper (30) and includes a convex outer edge (see annotated Fig.) that opposes the ankle opening in the heel region (Annotated fig. 9 shows the peripheral seam having a curving, arcuate shape that extends in a direction away from the second portion towards the ankle opening and having a convex outer edge opposing the ankle opening in the heel region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Chen et al. such that the sidewall extends continuously along a length of the strobel, the first portion of the sidewall extends over a peripheral seam, and wherein the peripheral seam includes an arcuate shape that extends away from the second portion in a direction towards an ankle opening of the upper and includes a convex outer edge that opposes the ankle opening in the heel region so as the continuous sidewall protects the entire length of the strobel, such that none of the strobel is exposed on the ground engaging surface, so that the second portion protects the peripheral seam from damage in an area that is subject to a large amount of wear, and to add visual interest and improve the aesthetic appeal of the shoe by choosing a peripheral seam design that includes an arcuate shape and a convex outer edge in the heel region.  
Regarding Claim 2, Belley et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejection above. Belley et al. further teaches wherein the first portion of the sidewall (24) is disposed closer to an anterior end of the sole structure than the second portion (26) of the sidewall (Fig. 4A, B shows the first portion of the sidewall (24) being closer to the anterior end of the sole structure than the second portion of the sidewall (26)).
Regarding Claim 4, Belley teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejection above. Belley et al. further teaches wherein the peripheral seam (18) includes a first portion (52) having a first stitching and a second portion (54) having a second stitching (paragraph [0031], “The upper 12 and bottom 14 are joined in the forefoot 30 and heel 34 regions by an outwardly turned moc stitch 52 (or cable stitch) that extends along margins 36 and 38… The upper 12 and bottom 14 are joined in the arch region 32 using a conventional inwardly turned butt stitch 54”).
Regarding Claim 6, Belley et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejection above. Belley et al. further teaches at least one reinforcement member (20) attached to the footbed (see annotated Fig.) of the strobel (14) (Figs. 7A and D show the at least one reinforcement member (20) attached to the footbed).
Regarding Claim 7, Belley et al. teaches all of the limitations of the article of footwear of Claim 6, as discussed in the rejection above. Belley et al. further teaches wherein the at least one reinforcement member (20) includes an interior reinforcement member (20) attached to the interior surface (see annotated Fig.) of the strobel (14) (Fig. 7A shows the interior reinforcement member attached to the interior surface of the strobel (14); paragraph [0030], “The manufacture insole 20 is adhered to the upper surface of the bottom 14”).
Regarding Claim 8, Belley et al. teaches all of the limitations of the article of footwear of Claim 7, as discussed in the rejection above. Belley et al. further teaches wherein the interior reinforcement member (20) extends from the heel region (34) of the strobel (14) to a mid-foot region (32) of the strobel (14), and from a lateral side (see annotated Fig.) of the strobel (14) to a medial side (see annotated Fig.) of the strobel (Fig. 7A shows the interior reinforcement member (20) extending from the heel to the midfoot region of the strobel (14); Fig. 7D shows the interior reinforcement member (20) extending from the medial to the lateral side of the strobel (14)).
Regarding Claim 11, Belley et al. teaches an article of footwear comprising: a sole structure (16); a strobel (14) including (i) a footbed (see annotated Fig.) disposed on the sole structure (16), and (ii) a peripheral wall (see annotated Fig.) extending transversely from the footbed to a terminal edge (38) above the sole structure (16) (annotated Fig. 7A shows the strobel (14) defining a footbed for receiving a wearers foot and a peripheral wall extending upwards from the footbed to a terminal edge (38); and an upper (12) attached to the terminal edge (38) of the strobel (14) along a peripheral seam (18) (paragraph [0023], “the upper 12 and bottom 14 are stitched together along a substantially horizontal seam 18”; Figs. 4A,B and 7A show the upper (12) attached to the strobel (14) at a peripheral seam (18) extending along the terminal edge (18) of the strobel (14)), and wherein the sole structure (16) is attached to an exterior surface (see annotated Fig.) of the strobel and includes a sidewall (see annotated Fig.), the sidewall having a first portion (24) and a second portion (26) that is (i) spaced apart from the peripheral seam (18) at a heel region of the strobel and (ii) is disposed between the peripheral seam and a ground-contacting surface of the sole structure, to expose a portion of the strobel above the second portion of the sidewall (figs. 4a,b show the peripheral seam (18) being exposed above and spaced apart from the second portion of the sidewall (26), exposing a portion of the strobel (11) above the sidewall (26)).
Belley et al. does not teach the sidewall extending continuously along a length of the strobel, wherein the first portion that extends over a peripheral seam, and wherein the peripheral seam includes an arcuate shape that extends away from the second portion in a direction towards an ankle opening of the upper and includes a convex outer edge that opposes the ankle opening in the heel region. 
Attention is drawn to Chen et al., which teaches an analogous article of footwear. Chen et al. teaches an article of footwear (30) comprising: a sole structure (50), a strobel (11) including footbed (see annotated Fig.) disposed on the sole structure (figs. 8, 11, 12 show the footbed being disposed on the sole structure (50)) and a peripheral wall (12’) extending transversely from the footbed to a terminal edge above the sole structure (50) (annotated fig. 12 shows the peripheral walls extending transversely from the footbed to a terminal edge above the sole structure (50)); an upper (30) attached to the terminal edge of the strobel (11) along a peripheral seam (see annotated Fig.), the sole structure (50) including a sidewall (52) having a first portion (see annotated Fig.) that extends over the peripheral seam (annotated fig. 9 shows the first portion of the sidewall extending over the peripheral seam) and a second portion (see annotated Fig.) that is spaced apart from the peripheral seam (annotated fig. 9 shows the second portion of the sidewall being spaced away from the peripheral seam), the peripheral seam being exposed above the second portion of the sidewall and including an arcuate shape that extends away from the second portion in a direction toward an ankle opening (see annotated Fig.) of the upper (30) (Annotated fig. 9 shows the peripheral seam having a curving, arcuate shape that extends in a direction away from the second portion towards the ankle opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Chen et al. such that the sidewall extends continuously along a length of the strobel, the first portion of the sidewall extends over a peripheral seam, and wherein the peripheral seam includes an arcuate shape that extends away from the second portion in a direction towards an ankle opening of the upper and includes a convex outer edge that opposes the ankle opening in the heel region so as the continuous sidewall protects the entire length of the strobel, such that none of the strobel is exposed on the ground engaging surface, so that the second portion protects the peripheral seam from damage in an area that is subject to a large amount of wear, and to add visual interest and improve the aesthetic appeal of the shoe by choosing a peripheral seam design that includes an arcuate shape and a convex outer edge in the heel region. 
Regarding Claim 12, Belley et al. teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejection above. Belley et al. further teaches wherein the peripheral seam (18) extends continuously around the article of footwear (10) (annotated Figs. 4A, B and 7A show peripheral seam (18) extending entirely around the shoe (10)).
Regarding Claim 14, Belley teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejection above. Belley et al. further teaches wherein the peripheral seam (18) includes a first portion (52) having a first stitching and a second portion (54) having a second stitching (paragraph [0031], “The upper 12 and bottom 14 are joined in the forefoot 30 and heel 34 regions by an outwardly turned moc stitch 52 (or cable stitch) that extends along margins 36 and 38… The upper 12 and bottom 14 are joined in the arch region 32 using a conventional inwardly turned butt stitch 54”).
Regarding Claim 16, Belley et al. teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejection above. Belley et al. further teaches at least one reinforcement member (20) attached to the footbed (see annotated Fig.) of the strobel (14) (Figs. 7A and D show the at least one reinforcement member (20) attached to the footbed).
Regarding Claim 17, Belley et al. teaches all of the limitations of the article of footwear of Claim 16, as discussed in the rejection above. Belley et al. further teaches wherein the at least one reinforcement member (20) includes an interior reinforcement member (20) attached to the interior surface (see annotated Fig.) of the strobel (14) (Fig. 7A shows the interior reinforcement member attached to the interior surface of the strobel (14); paragraph [0030], “The manufacture insole 20 is adhered to the upper surface of the bottom 14”).
Regarding Claim 18, Belley et al. teaches all of the limitations of the article of footwear of Claim 17, as discussed in the rejection above. Belley et al. further teaches wherein the interior reinforcement member (20) extends from the heel region (34) of the strobel (14) to a mid-foot region (32) of the strobel (14), and from a lateral side (see annotated Fig.) of the strobel (14) to a medial side (see annotated Fig.) of the strobel (Fig. 7A shows the interior reinforcement member (20) extending from the heel to the midfoot region of the strobel (14); Fig. 7D shows the interior reinforcement member (20) extending from the medial to the lateral side of the strobel (14)).

    PNG
    media_image1.png
    363
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    1001
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    518
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    712
    857
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    578
    747
    media_image5.png
    Greyscale

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belley et al. (US 2003/0079374) in view of Chen et al. (US 2005/0072024) and further in view of Luedecke et al. (US 2016/0353836).
Regarding Claim 3, Belley et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above.
Belley et al. does not teach wherein the strobel is formed of a first material and the upper is formed of a second material different than the first material.
Attention is drawn to Luedecke et al., which teaches an analogous article of footwear. Luedecke et al. teaches an article of footwear (100) comprising: a strobel (140), the strobel defining a footbed (142); and an upper (105) attached to a terminal edge (146) of the strobel along a peripheral seam (505) to define an interior void for receiving a foot (paragraph [0050], “the strobel member peripheral edge 146 secures to the lower peripheral edge 107 of the upper via stitching 505”), the peripheral seam (505) configured to extend along a side of the interior void (Fig. 5 shows the peripheral seam (505) extending along the side of the interior void). Luedecke further teaches wherein the strobel (140) is formed of a first material and the upper (105) is formed of a second material different than the first material (paragraph [0055], “the strobel member 140 can be constructed of the same or different textile material(s) as the upper 105”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Luedecke et al. such that the strobel is formed of a first material different than a second material of the upper so that the material properties of the shoe can be tailored the specific needs of the strobel vs the upper, for example the strobel being antimicrobial and breathable, while the upper is waterproof and not breathable.  
Regarding Claim 13, Belley et al. teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above.
Belley et al. does not teach wherein the strobel is formed of a first material and the upper is formed of a second material different than the first material.
Attention is drawn to Luedecke et al., which teaches an analogous article of footwear. Luedecke et al. teaches an article of footwear (100) comprising: a sole structure (160, 170); a strobel (140) including (i) a footbed (142) disposed on the sole structure, and (ii) a terminal edge (146); and an upper (105) attached to the terminal edge (146) of the strobel (140) along a peripheral seam (505) (paragraph [0050], “the strobel member peripheral edge 146 secures to the lower peripheral edge 107 of the upper via stitching 505”). Luedecke further teaches wherein the strobel (140) is formed of a first material and the upper (105) is formed of a second material different than the first material (paragraph [0055], “the strobel member 140 can be constructed of the same or different textile material(s) as the upper 105”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Luedecke et al. such that the strobel is formed of a first material different than a second material of the upper so that the material properties of the shoe can be tailored the specific needs of the strobel vs the upper, for example the strobel being antimicrobial and breathable, while the upper is waterproof and not breathable.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Belley et al. (US 2003/0079374) in view of Chen et al. (US 2005/0072024) and further in view of Servin (US 3032898) and Bell et al. (US 2011/0107620).
Regarding Claim 5, Belley et al. teaches all of the limitations of the article of footwear of Claim 4, as discussed in the rejections above.
Belley et al. does not teach wherein the first stitching is an overlock stitching and the second stitching is a lock stitching.
Attention is drawn to Servin, which teaches an analogous article of footwear. Servin teaches an article of footwear (10) comprising: a strobel (28) having a terminal edge; and an upper (12) attached to the terminal edge of the strobel (28) along a peripheral seam (32) (col. 2 ll. 55-58, “the overlock stitching 32 extends through the layers 26-30, through the ply 34, around the elastic tension tape 38, and around the peripheral edges of the layers 26-30 and ply 34,” wherein the peripheral edge is considered as equivalent to the terminal edge) to define an interior void for receiving a foot (Figs. 1 and 2 show the strobel (28) attached to the upper (12) and defining an interior void for receiving a foot), the peripheral seam (32) configured to extend along a side of the interior void (Fig. 2 shows the peripheral seam extending along the side of the interior void). Servin further teaches wherein the peripheral seam (32) is made by overlock stitching ((col. 2 ll. 55-58, “the overlock stitching 32 extends through the layers 26-30, through the ply 34, around the elastic tension tape 38, and around the peripheral edges of the layers 26-30 and ply 34”).
Attention is drawn to Bell et al., which teaches an analogous article of footwear. Bell et al. teaches an article of footwear comprising: a strobel (see annotated Fig.) having a terminal edge (see annotated Fig.); and an upper (see annotated Fig.) attached to the terminal edge of the strobel along a peripheral seam (1100) to define an interior void (see annotated Fig.) for receiving a foot, the peripheral seam (1100) configured to extend along a side of the interior void (annotated fig. 11 shows the peripheral seam extending along the side of the interior void). Bell et al. further teaches wherein the peripheral seam is made by lock stitching (paragraph [0057], “Examples of various stitches that may be used include, but are not limited to: backstitches, basting stitches, blind stitches, buttonhole stitches, chain stitches, cross-stitches, embroidery stitches, feather stitches, hemming stitches, lock stitches”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Servin and Bell et al. such that the first stitching is an overlock stitching and the second stitching is a lock stitching, as it is no more than the simple substitution of one type of stitching known in the art for constructing footwear for another, especially as Belley at al. teaches two types of stitching, moc stitching and butt stitching (see Claim 4 rejection above), for attaching the strobel to the upper that appear to be equivalent to lock and overlock stitching, respectively, however this is not explicitly stated.
Regarding Claim 15, Belley et al. teaches all of the limitations of the article of footwear of Claim 14, as discussed in the rejections above.
Belley et al. does not teach wherein the first stitching is an overlock stitching and the second stitching is a lock stitching.
Attention is drawn to Servin, which teaches an analogous article of footwear. Servin teaches an article of footwear (10) comprising: a sole structure (26); a strobel (28) including a terminal edge; and an upper (12) attached to the terminal edge of the strobel (28) along a peripheral seam (32) (col. 2 ll. 55-58, “the overlock stitching 32 extends through the layers 26-30, through the ply 34, around the elastic tension tape 38, and around the peripheral edges of the layers 26-30 and ply 34,” wherein the peripheral edge is considered as equivalent to the terminal edge). Servin further teaches wherein the peripheral seam (32) is made by overlock stitching ((col. 2 ll. 55-58, “the overlock stitching 32 extends through the layers 26-30, through the ply 34, around the elastic tension tape 38, and around the peripheral edges of the layers 26-30 and ply 34”).
Attention is drawn to Bell et al., which teaches an analogous article of footwear. Bell et al. teaches an article of footwear comprising: a strobel (see annotated Fig.) including a terminal edge (see annotated Fig.); and an upper (see annotated Fig.) attached to the terminal edge of the strobel along a peripheral seam (1100). Bell et al. further teaches wherein the peripheral seam is made by lock stitching (paragraph [0057], “Examples of various stitches that may be used include, but are not limited to: backstitches, basting stitches, blind stitches, buttonhole stitches, chain stitches, cross-stitches, embroidery stitches, feather stitches, hemming stitches, lock stitches”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Servin and Bell et al. such that the first stitching is an overlock stitching and the second stitching is a lock stitching, as it is no more than the simple substitution of one type of stitching known in the art for constructing footwear for another, especially as Belley at al. teaches two types of stitching, moc stitching and butt stitching (see Claim 4 rejection above), for attaching the strobel to the upper that appear to be equivalent to lock and overlock stitching, respectively, however this is not explicitly stated. 

    PNG
    media_image6.png
    426
    825
    media_image6.png
    Greyscale

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belley et al. (US 2003/0079374) in view of Chen et al. (US 2005/0072024) and further in view of Baker et al. (US 2011/0209360).
Regarding Claim 9, Belley et al. teaches all of the limitations of Claim 6, as set forth in the rejection above. 
Belley et al. does not teach wherein the at least one reinforcement member includes an exterior reinforcement member attached to the exterior surface of the strobel.
Attention is drawn to Baker et al., which teaches an analogous article of apparel. Baker et al. teaches a strobel (104) having an interior surface (304) and an exterior (210) surface formed on an opposite side from the interior surface (Fig. 2 and Fig. 3 show the interior surface being formed opposite an exterior surface), the strobel (104) defining a footbed (see annotated Fig.), and an upper (104), and further comprising at least one reinforcement member (306) attached to the footbed of the strobel (104). Baker et al. further teaches wherein the at least one reinforcement member (306) includes an exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104) (Fig. 2 shows the exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104)).
Examiner notes that whole the strobel of Baker et al. is referred to as an insole in the reference, the insole serves as a footbed for receiving a wearers foot thereon and is located in contact with the upper of the article of footwear (see fig. 1), and as such is considered as being capable of being used as a strobel. Baker et al.’s strobel further includes each structural element of the strobel as set forth above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Baker et al. such that the strobel includes an exterior reinforcement member attached to the exterior surface so that the exterior reinforcement member can promote a cupping shape to the heel, increasing the wearer’s support and comfort (paragraph [0069], “Heel portion perimeter member 306 may also promote a cupping shape to the heel portion 220 of insole 104 to provide comfort and support to a wearer's heel”).
Regarding Claim 10, modified Belley et al. teaches all of the limitations of Claim 9, as set forth in the rejections above. 
Belley et al. does not teach wherein the exterior reinforcement member includes a first segment extending along a lateral side of the footbed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment connecting the first segment and the second segment and extending around the heel region of the strobel.
Attention is drawn to Baker et al., which teaches an analogous article of apparel. Baker et al. teaches a strobel (104) having an interior surface (304) and an exterior (210) surface formed on an opposite side from the interior surface (Fig. 2 and Fig. 3 show the interior surface being formed opposite an exterior surface), the strobel (104) defining a footbed (see annotated Fig.), and an upper, and further comprising at least one reinforcement member (306) attached to the footbed of the strobel (104), and wherein the at least one reinforcement member (306) includes an exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104) (Fig. 2 shows the exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104)). Baker et al. further teaches wherein the exterior reinforcement member (306) includes a first segment (see annotated Fig.) extending along a lateral side of the footbed, a second segment (see annotated Fig.) spaced apart from the first segment and extending along a medial side of the footbed, and a third segment (see annotated Fig.) connecting the first segment and the second segment and extending around the heel region of the strobel (annotated fig. 2 shows the first segment extending along the lateral side of the foot bed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment extending around the heel region and connecting the first and second segments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Baker et al. such that the exterior reinforcement member includes a first segment extending along a lateral side of the footbed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment connecting the first segment and the second segment and extending around a heel region of the strobel so that the exterior reinforcement member can promote a cupping shape to the heel, increasing the wearer’s support and comfort (paragraph [0069], “Heel portion perimeter member 306 may also promote a cupping shape to the heel portion 220 of insole 104 to provide comfort and support to a wearer's heel”).
Regarding Claim 19, Belley et al. teaches all of the limitations of Claim 16, as set forth in the rejection above. 
Belley et al. does not teach wherein the at least one reinforcement member includes an exterior reinforcement member attached to the exterior surface of the strobel.
Attention is drawn to Baker et al., which teaches an analogous article of apparel. Baker et al. teaches an article of footwear (100) comprising: a sole structure (106, 110); a strobel (104) including (i) a footbed (see annotated Fig.) disposed on the sole structure (Fig. 1 shows the strobel (104), which includes the footbed, disposed on top of the sole structure (106, 110), and an upper (104), and further comprising at least one reinforcement member (306) attached to the footbed of the strobel (104). Baker et al. further teaches wherein the at least one reinforcement member (306) includes an exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104) (Fig. 2 shows the exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Baker et al. such that the strobel includes an exterior reinforcement member attached to the exterior surface so that the exterior reinforcement member can promote a cupping shape to the heel, increasing the wearer’s support and comfort (paragraph [0069], “Heel portion perimeter member 306 may also promote a cupping shape to the heel portion 220 of insole 104 to provide comfort and support to a wearer's heel”).
Regarding Claim 20, modified Belley et al. teaches all of the limitations of Claim 19, as set forth in the rejections above. 
Belley et al. does not teach wherein the exterior reinforcement member includes a first segment extending along a lateral side of the footbed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment connecting the first segment and the second segment and extending around the heel region of the strobel.
Attention is drawn to Baker et al., which teaches an analogous article of apparel. Baker et al. teaches an article of footwear (100) comprising: a sole structure (106, 110); a strobel (104) including (i) a footbed (see annotated Fig.) disposed on the sole structure (Fig. 1 shows the strobel (104), which includes the footbed, disposed on top of the sole structure (106, 110), and an upper (104), and further comprising at least one reinforcement member (306) attached to the footbed of the strobel (104), and wherein the at least one reinforcement member (306) includes an exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104) (Fig. 2 shows the exterior reinforcement member (306) attached to the exterior surface (210) of the strobel (104)). Baker et al. further teaches Baker et al. further teaches wherein the exterior reinforcement member (306) includes a first segment (see annotated Fig.) extending along a lateral side of the footbed, a second segment (see annotated Fig.) spaced apart from the first segment and extending along a medial side of the footbed, and a third segment (see annotated Fig.) connecting the first segment and the second segment and extending around the heel region of the strobel (annotated fig. 2 shows the first segment extending along the lateral side of the foot bed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment extending around the heel region and connecting the first and second segments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belley et al. to include the teachings of Baker et al. such that the exterior reinforcement member includes a first segment extending along a lateral side of the footbed, a second segment spaced apart from the first segment and extending along a medial side of the footbed, and a third segment connecting the first segment and the second segment and extending around a heel region of the strobel so that the exterior reinforcement member can promote a cupping shape to the heel, increasing the wearer’s support and comfort (paragraph [0069], “Heel portion perimeter member 306 may also promote a cupping shape to the heel portion 220 of insole 104 to provide comfort and support to a wearer's heel”).

    PNG
    media_image7.png
    733
    764
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 of independent claims 1 and 11, and therefore their dependents, in view of Belley et al. and Chen et al., Applicant submits that Belley et al. does not teach the sole structure including a sidewall having a first portion that extends over the peripheral seam and further that Belley et al. cannot be modified such that the first portion extends over the peripheral seam because the peripheral seam extends radially outwards. Examiner does agree that Belley et al. does not teach a first portion of the sidewall extending over the peripheral seam and the peripheral seam including an arcuate shape that extends away from the second portion in a direction towards the upper. However, the modification of Belley et al. with the teachings of Chen et al. (as cited above) meets these limitations as claimed. Examiner submits that Belley et al. can be modified even though part of the peripheral seam extends radially outwards, as the peripheral seam of Chen et el. also extends radially outwards from the upper, and the first portion of the sole structure of Chen et al. extends over the radially extending peripheral seam (as shown in the annotated fig. above). Applicant further submits that Belley et al. teaches a sole structure with a sidewall that is formed in two portions, and therefore is not continuous along the length of the strobel. Examiner agrees; however, this argument is moot in view of the new grounds of rejection set forth above regarding this limitation in view of Belley et al. and Chen et al. Examiner notes that while Belley et al. does have a split sole structure recited as a preferred embodiment for the “aesthetic appeal,” (paragraph [0028]), there is no criticality or function attributed to this structure or teaching away from a full length, singular sole structure. Therefore, Belley et al. can reasonably be modified as set forth above to have a full length sole structure, including sidewalls that extend the full length of the strobel. Applicant additionally submits that Chen et al. discloses the junction of the material of the upper and the plates is entirely hidden from view. Examiner disagrees, and submits that Fig. 12, as submitted on page 10 of the Office action, as well as Figs. 9-11 show the peripheral seam (or the junction) above the sole structure along both sides of the footwear, being covered by the sole structure only at the anterior and posterior end portions. 
Examiner notes that the combination of Belley et al., Chen et al., and Luedecke do not appear to teach all of the limitations of the invention as disclosed in the specification, however the combination of the references does meet all of the limitations of the application as claimed. For example, the peripheral seam of the invention as disclosed appears to be exposed only within the heel region, while art of record teaches the peripheral seam being exposed in the heel region, as well as other regions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ludemann et al. (US 2012/0291309) teaches an article of footwear with an upper and a strobel connected by a peripheral seam, the peripheral seam being partially exposed above the sole structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                    /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732